I am impelled reluctantly to concur in the conclusion announced by the Chief Justice that the decree of the Chancellor must be affirmed. Without passing on certain detail provisions of the Act plausibly challenged as discriminatory, I rest my conclusion on this ground:
It is expressly required by our Constitution that "All Property" shall be taxed uniformly according to its value. I understand it to be conceded for the State that, if incomes taxed by this Act are property, then the Act must fall under this uniformity clause.
I cannot escape the conclusion that the term "All Property" — that is, all species of property — includes income from tangibles, such as land, stocks and bonds, etc., clearly taxablead valorem, that is according to its value. Consistently with this view and suggestive that the framers of the Constitution so regarded this broad phrase "All Property," they followed the express requirement for uniformity in taxation of "All Property" with an express provision that, (however) "The Legislature shall have power to levy a tax upon incomes derived from stocks and bonds," thus taking this class of "All Property" taxable advalorem out from under the uniformity requirement.
I express no opinion as to the taxability under our Constitution of incomes derived from services or intangibles, that is, classes of incomes not directly derived from property taxable ad valorem; and I find it unnecessary to place emphasis on the doctrine of implication in constriction of our Constitution. Contracts, statutes and the Federal Constitution, grant, confer, create powers and well recognized rules of construction applicable thereto *Page 684 
must be applied, if at all with great caution to the State Constitution, to which the Legislature need not look for grant of power, but alone for limiting restrictions and prohibitions.
 *Page 1